


110 HR 363 : Sowing the Seeds Through Science and

U.S. House of Representatives
2007-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 363
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 25, 2007
			 Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To authorize programs for support of the
		  early career development of science and engineering researchers, and for
		  support of graduate fellowships, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sowing the Seeds Through Science and
			 Engineering Research Act.
		2.National science
			 foundation early career awards for science and engineering researchers
			(a)In
			 GeneralThe Director of the National Science Foundation shall
			 carry out a program to award grants to scientists and engineers at the early
			 stage of their careers at institutions of higher education and organizations
			 described in subsection (c)(2) to conduct research in fields relevant to the
			 mission of the Foundation. The existing Faculty Early Career Development
			 (CAREER) Program may be designated as the mechanism for awarding such
			 grants.
			(b)Size and
			 Duration of AwardThe duration of awards under this section shall
			 be 5 years, and the amount per year shall be at least $80,000.
			(c)EligibilityAward
			 recipients shall be individuals who are employed in a tenure-track position as
			 an assistant professor or equivalent title, or who hold an equivalent position,
			 at—
				(1)an institution of
			 higher education in the United States; or
				(2)an organization in
			 the United States that is a nonprofit, nondegree-granting research organization
			 such as a museum, observatory, or research laboratory.
				(d)SelectionAward
			 recipients shall be selected on a competitive, merit-reviewed basis.
			(e)Selection
			 Process and Criteria for AwardsAn applicant seeking funding
			 under this section shall submit a proposal to the Director at such time, in
			 such manner, and containing such information as the Director may require. In
			 evaluating the proposals submitted under this section, the Director shall
			 consider, at a minimum—
				(1)the intellectual
			 merit of the proposed work;
				(2)the innovative or
			 transformative nature of the proposed research;
				(3)the extent to
			 which the proposal integrates research and education, including undergraduate
			 education in science and engineering disciplines; and
				(4)the potential of
			 the applicant for leadership at the frontiers of knowledge.
				(f)AwardsIn awarding grants under this section, the
			 Director shall endeavor to ensure that the recipients are from a variety of
			 types of institutions of higher education and nonprofit, nondegree-granting
			 research organizations. In support of this goal, the Director shall broadly
			 disseminate information about when and how to apply for grants under this
			 section, including by conducting outreach to Historically Black Colleges and
			 Universities that are part B institutions as defined in section 322(2) of the
			 Higher Education Act of 1965 (20 U.S.C. 1061(2)) and minority
			 institutions (as defined in section 365(3) of that Act (20 U.S.C.
			 1067k(3))). In awarding grants under this section, the Director
			 shall give special consideration to eligible early-career researchers who have
			 followed alternative career paths such as working part-time or in nonacademic
			 settings, or who have taken a significant career break or other leave of
			 absence.
			(g)Authorization of
			 AppropriationFor each of
			 the fiscal years 2008 through 2012, the Director shall allocate at least 3.5
			 percent of funds appropriated to the National Science Foundation for Research
			 and Related Activities to the grants program under this section, except to the
			 extent that a sufficient number of meritorious grant applications have not been
			 received for a fiscal year.
			(h)ReportNot
			 later than 6 months after the date of enactment of this Act, the Director shall
			 transmit to the Committee on Science and Technology of the House of
			 Representatives and to the Committee on Commerce, Science, and Transportation
			 of the Senate a report describing the distribution of the institutions from
			 which individuals have participated in the Faculty Early Career Development
			 Program since fiscal year 2001 among each of the categories of institutions of
			 higher education defined by the Carnegie Foundation for the Advancement of
			 Teaching and the organizations in subsection (c)(2).
			(i)EvaluationNot
			 later than 2 years after the date of enactment of this Act, the Director shall
			 transmit to the Committee on Science and Technology of the House of
			 Representatives and to the Committee on Commerce, Science, and Transportation
			 of the Senate a report evaluating the impact of the program carried out under
			 this section on the ability of young faculty to compete for National Science
			 Foundation research grants.
			3.Department of
			 energy early career awards for science and engineering researchers
			(a)In
			 GeneralThe Director of the
			 Office of Science of the Department of Energy shall carry out a program to
			 award grants to scientists and engineers at the early stage of their careers at
			 institutions of higher education and organizations described in subsection
			 (c)(2) to conduct research in fields relevant to the mission of the Department,
			 giving priority to grants to expand domestic energy production and use through
			 coal-to-liquids technology and advanced nuclear reprocessing.
			(b)Size and
			 Duration of AwardThe duration of awards under this section shall
			 be up to 5 years, and the amount per year shall be at least $80,000.
			(c)EligibilityAward
			 recipients shall be individuals who are employed in a tenure-track position as
			 an assistant professor or equivalent title, or who hold an equivalent position,
			 at—
				(1)an institution of
			 higher education in the United States; or
				(2)an organization in
			 the United States that is a nonprofit, nondegree-granting research organization
			 such as a museum, observatory, or research laboratory.
				(d)SelectionAward
			 recipients shall be selected on a competitive, merit-reviewed basis.
			(e)Selection
			 Process and Criteria for AwardsAn applicant seeking funding
			 under this section shall submit a proposal to the Director of the Office of
			 Science at such time, in such manner, and containing such information as the
			 Director may require. In evaluating the proposals submitted under this section,
			 the Director shall consider, at a minimum—
				(1)the intellectual
			 merit of the proposed work;
				(2)the innovative or
			 transformative nature of the proposed research;
				(3)the extent to
			 which the proposal integrates research and education, including undergraduate
			 education in science and engineering disciplines; and
				(4)the potential of
			 the applicant for leadership at the frontiers of knowledge.
				(f)Collaboration
			 With National LaboratoriesIn awarding grants under this section,
			 the Director shall give priority to proposals in which the proposed work
			 includes collaboration with the Department of Energy National
			 Laboratories.
			(g)AwardsIn
			 awarding grants under this section, the Director shall endeavor to ensure that
			 the recipients are from a variety of types of institutions of higher education
			 and nonprofit, nondegree-granting research organizations. In support of this
			 goal, the Director shall broadly disseminate information about when and how to
			 apply for grants under this section, including by conducting outreach to
			 Historically Black Colleges and Universities that are part B institutions as
			 defined in section 322(2) of the Higher Education Act of 1965 (20 U.S.C. 1061(2))
			 and minority institutions (as defined in section 365(3) of that Act
			 (20 U.S.C.
			 1067k(3))).
			(h)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary of Energy to carry out the Director’s responsibilities under this
			 section $25,000,000 for each of the fiscal years 2008 through 2012.
			(i)Report on
			 Recruiting and Retaining Early Career Science and Engineering Researchers at
			 the National LaboratoriesNot later than 3 months after the date
			 of enactment of this Act, the Director of the Office of Science shall transmit
			 to the Committee on Science and Technology of the House of Representatives and
			 to the Committee on Energy and Natural Resources of the Senate a report on
			 efforts to recruit and retain young scientists and engineers at the early
			 stages of their careers at the Department of Energy National Laboratories. The
			 report shall include—
				(1)a
			 description of Department of Energy and National Laboratory policies and
			 procedures, including financial incentives, awards, promotions, time set aside
			 for independent research, access to equipment or facilities, and other forms of
			 recognition, designed to attract and retain young scientists and
			 engineers;
				(2)an evaluation of
			 the impact of these incentives on the careers of young scientists and engineers
			 at Department of Energy National Laboratories, and also on the quality of the
			 research at the National Laboratories and in Department of Energy
			 programs;
				(3)a
			 description of what barriers, if any, exist to efforts to recruit and retain
			 young scientists and engineers, including limited availability of full time
			 equivalent positions, legal and procedural requirements, and pay grading
			 systems; and
				(4)the amount of
			 funding devoted to efforts to recruit and retain young researchers and the
			 source of such funds.
				4.Integrative
			 graduate education and research traineeship program
			(a)FundingFor
			 each of the fiscal years 2008 through 2012, the Director of the National
			 Science Foundation shall allocate at least 1.5 percent of funds appropriated
			 for Research and Related Activities to the Integrative Graduate Education and
			 Research Traineeship program.
			(b)CoordinationThe
			 Director shall coordinate with Federal departments and agencies, as
			 appropriate, to expand the interdisciplinary nature of the Integrative Graduate
			 Education and Research Traineeship program.
			(c)Authority to
			 Accept Funds From Other AgenciesThe Director is authorized to
			 accept funds from other Federal departments and agencies to carry out the
			 Integrative Graduate Education and Research Traineeship program.
			5.Presidential
			 innovation award
			(a)EstablishmentThe
			 President shall periodically present the Presidential Innovation Award, on the
			 basis of recommendations received from the Director of the Office of Science
			 and Technology Policy or on the basis of such other information as the
			 President considers appropriate, to individuals who develop one or more unique
			 scientific or engineering ideas in the national interest at the time the
			 innovation occurs.
			(b)PurposeThe
			 awards under this section shall be made to—
				(1)stimulate
			 scientific and engineering advances in the national interest;
				(2)illustrate the
			 linkage between science and engineering and national needs;
				(3)show the potential
			 of such innovation to substantively enhance the economic competitiveness of the
			 United States through development of commercializable intellectual property;
			 and
				(4)provide an example
			 to students of the contribution they could make to society by entering the
			 science and engineering profession.
				(c)CitizenshipAn
			 individual is not eligible to receive the award under this section unless at
			 the time such award is made the individual—
				(1)is a citizen or
			 other national of the United States; or
				(2)is an alien
			 lawfully admitted to the United States for permanent residence who—
					(A)has filed an
			 application for naturalization in the manner prescribed by section 334 of the
			 Immigration and Nationality Act (8 U.S.C. 1445); and
					(B)is not permanently
			 ineligible to become a citizen of the United States.
					(d)PresentationThe
			 presentation of the award shall be made by the President with such ceremonies
			 as he may deem proper, including attendance by appropriate Members of
			 Congress.
			6.National
			 Coordination Office for Research Infrastructure
			(a)In
			 generalThe Office of Science and Technology Policy shall
			 establish a National Coordination Office for Research Infrastructure. Such
			 Office shall—
				(1)identify and
			 prioritize the deficiencies in research facilities and major instrumentation
			 located at academic institutions and at national laboratories that are
			 available for use by academic researchers; and
				(2)institute and
			 coordinate the planning by Federal agencies for the acquisition, refurbishment,
			 and maintenance of research facilities and major instrumentation required to
			 address the deficiencies identified under paragraph (1).
				In
			 prioritizing the deficiencies identified under paragraph (1), the Office shall
			 consider research needs in areas relevant to the Nation’s economic
			 competitiveness.(b)StaffingThe
			 Director of the Office of Science and Technology Policy shall appoint
			 individuals to serve in the Office established under subsection (a) from among
			 the principal Federal agencies that support research in the sciences,
			 mathematics, and engineering, and shall at a minimum include individuals from
			 the National Science Foundation and the Department of Energy.
			(c)ReportThe
			 Director of the Office of Science and Technology Policy shall provide annually
			 a report to Congress at the time of the President’s budget proposal—
				(1)describing the
			 research infrastructure needs identified in accordance with subsection
			 (a);
				(2)listing research
			 facilities projects and budget proposals, by agency, for major instrumentation
			 acquisitions that are included in the President’s budget proposal; and
				(3)explaining how
			 these facilities projects and instrumentation acquisitions relate to the
			 deficiencies and priorities arrived at in accordance with subsection
			 (a).
				7.Research on
			 innovation and inventivenessIn carrying out its research programs on
			 science policy and on the science of learning, the National Science Foundation
			 may support research on the process of innovation and the teaching of
			 inventiveness.
		8.Report on
			 National Institute of Standards and Technology efforts to recruit and retain
			 early CAREER science and engineering researchersNot later than 3 months after the date of
			 enactment of this Act, the Director of the National Institute of Standards and
			 Technology shall transmit to the Committee on Science and Technology of the
			 House of Representatives and to the Committee on Commerce, Science, and
			 Transportation of the Senate a report on efforts to recruit and retain young
			 scientists and engineers at the early stages of their careers at the National
			 Institute of Standards and Technology laboratories and joint institutes. The
			 report shall include—
			(1)a
			 description of National Institute of Standards and Technology policies and
			 procedures, including financial incentives, awards, promotions, time set aside
			 for independent research, access to equipment or facilities, and other forms of
			 recognition, designed to attract and retain young scientists and
			 engineers;
			(2)an evaluation of
			 the impact of these incentives on the careers of young scientists and engineers
			 at the National Institute of Standards and Technology, and also on the quality
			 of the research at the National Institute of Standards and Technology’s
			 laboratories and in the National Institute of Standards and Technology’s
			 programs;
			(3)a
			 description of what barriers, if any, exist to efforts to recruit and retain
			 young scientists and engineers, including limited availability of full time
			 equivalent positions, legal and procedural requirements, and pay grading
			 systems; and
			(4)the amount of
			 funding devoted to efforts to recruit and retain young researchers and the
			 source of such funds.
			9.NASA’s contribution to
			 innovation
			(a)Sense of the
			 CongressIt is the sense of the Congress that—
				(1)a
			 balanced science program as authorized by section 101(d) of the National
			 Aeronautics and Space Administration Authorization Act of 2005 (Public Law
			 109–155) contributes significantly to innovation in and the
			 economic competitiveness of the United States; and
				(2)a
			 robust National Aeronautics and Space Administration, funded at the levels
			 authorized under sections 202 and 203 of that Act, would offer a balance among
			 science, aeronautics, exploration, and human space flight programs, all of
			 which can attract and employ scientists, engineers, and technicians across a
			 broad range of fields in science, technology, mathematics, and
			 engineering.
				(b)Participation in
			 innovation and competitiveness programsThe Administrator of the
			 National Aeronautics and Space Administration shall fully participate in any
			 interagency efforts to promote innovation and economic competitiveness through
			 scientific research and development within the spending levels cited in
			 subsection (a).
			10.Undergraduate
			 scholarships for science, technology, engineering, and mathematics
			(a)EstablishmentThe
			 National Science Foundation shall establish a program, to be known as the
			 Undergraduate Scholarships for Science, Technology, Engineering, and
			 Mathematics, or US-STEM, program, for awarding scholarships to undergraduate
			 scholars in science, technology, engineering, and mathematics.
			(b)EligibilityA
			 student is eligible for a scholarship under this section only if the
			 student—
				(1)is
			 enrolled at a public, 4-year college or university;
				(2)will have
			 completed at least one-half of the credit requirements for an undergraduate
			 degree before beginning studies to be funded by the scholarship;
				(3)has maintained a
			 grade point average in undergraduate studies of at least 3.0 on a scale of 4.0,
			 or an equivalent level as calculated by the National Science Foundation, except
			 that if the student’s institution appeals this criterion on the basis of undue
			 hardship on the student, the National Science Foundation may waive this
			 paragraph;
				(4)has a total family
			 income of less than $75,000 per year, with such amount to be adjusted annually
			 by the National Science Foundation for inflation;
				(5)has not been
			 convicted of a felony; and
				(6)is a citizen or
			 permanent resident alien of the United States.
				(c)Selection
			 criteriaScholarship recipients shall be selected on the basis of
			 merit and such other criteria as the National Science Foundation shall
			 establish.
			(d)AwardsThe
			 National Science Foundation shall announce awards before April 1 for each
			 upcoming academic year, and may make up to 2,500 awards per year. Awards may be
			 made for a maximum of 2 academic years for each student, and scholarship
			 amounts shall be paid to the institution.
			(e)Advisory
			 BoardThe Director of the National Science Foundation shall
			 establish an advisory board, which shall make recommendations to the Director
			 for selection criteria for scholarship recipients, and provide guidance and
			 oversight for the program.
			(f)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 National Science Foundation for carrying out this section—
				(1)$30,000,000 for
			 fiscal year 2009;
				(2)$60,000,000 for
			 fiscal year 2010;
				(3)$61,800,000 for
			 fiscal year 2011;
				(4)$63,600,000 for
			 fiscal year 2012; and
				(5)$65,500,000 for
			 fiscal year 2013.
				
	
		
			Passed the House of
			 Representatives April 24, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
